TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00062-CV



Jay W. Harrington, Appellant

v.

Premiere Cinema Corporation and Gary Moore
Companies d/b/a GMCI, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 196,665-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        The parties have filed a joint motion to reverse the trial court’s judgment and remand
the cause to the trial court, stating that the cause is governed by the supreme court’s decision in
Garza v. Exel Logistics, Inc., No. 02-1187, 2005 Tex. LEXIS 297 (Apr. 5, 2005).  We grant the
motion, reverse the trial court’s judgment, and remand the cause for further proceedings.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Reversed and Remanded on Joint Motion
Filed:   June 30, 2005